Roberts, J.,
dissenting. I am unable to concur in the majority’s conclusion that the avenue described in the deed from Babcock to Richmond did not upon the execution and recordation of that deed become a highway pursuant to the provisions of Gen. Stat. 1872, chap. 59, sec. 25. That deed was acknowledged on October 19, 1874 and recorded in the town of South Kingstown on October 29, 1874. Babcock, as the grantor, conveyed therein not only a parcel of land to Richmond but also conveyed to the public for highway purposes a forty-foot strip of land lying immediately north of the parcel conveyed to Richmond. In this deed the northerly boundary of the land conveyed therein to Richmond was described as being “the Southerly line of an Avenue forty (40) feet in width, the land for which said Avenue is hereby thrown out and given by this Grantor the said Babcock for a highway to be kept open for the use of the public forever * * In Town of Harper’s Ferry v. Kaplon Bros., 58 W. Va. 482, 485, the West Virginia court said: “A dedication of land by the owner to the public, for the purpose of a public street, may be established by evidence contained in a deed made by such owner to a private person, in which the rights of the public are recognized.”
The statute to which reference is made above was in effect at the time of the execution of the Babcock-Richmond deed and is now G. L. 1956, §24-2-8. This statute provides in pertinent part that “whenever the owner of any land shall *202make a deed thereof to the town wherein such land lies, for the especial purpose of being used and improved as a public highway, and the deed shall have been duly acknowledged and recorded, the land shall be thenceforward a public highway to all intents and purposes * * In Eddy v. Clarke, 38 R. I. 371, 375, this court stated that this legislation provided for a statutory dedication procedure. It is my opinion that the legislature intended to provide for the express dedication by deed of land for use as public highways and for a conclusive presumption of the acceptance of such dedication by the appropriate municipality when such conveyance is made in compliance with the provisions of the statute.
It is well settled that a statutory dedication, to be effective, must be made in substantial compliance with the terms and conditions prescribed therefor by the legislature. This requirement of substantial compliance, however, does not warrant a judicial nullification of the purpose of the legislation by a resort to any strict construction thereof. The pertinent statute in no manner derogates from the common-law rights inhering in the ownership of land, nor does it tend to restrict the alienation thereof. In such circumstances I am of the opinion that this statute should be applied with a sufficient liberality to permit the accomplishment of the purposes for which it was enacted.
Where a landowner demonstrates his intention to make an express dedication of land for highway purposes by deed and acknowledges and records that deed, a conclusive presumption arises by operation of the statute that such dedication has been accepted by the appropriate municipal corporation, and from that time forward the land is a public highway. In Greene v. O’Connor, 18 R. I. 56, 59, this court said: “The conveyance being for the benefit of the public, acceptance of it by the proper authority representing the public is presumed. Having once become a highway, it must continue to be a highway until abandoned or declared *203useless as such by the board of aldermen under another provision of the statute.” I am persuaded that under this statute as it is interpreted in Greene v. O’Connor, supra, the town of South Kingstown was conclusively presumed to have accepted Babcock’s dedication of the avenue by the deed to Richmond at the time of the recordation thereof and that thereafter this dedication could not be revoked by the action of the parties to the Hazard Agreement, so called, and in the absence of evidence of an abandonment by the municipality it must be regarded as continuing to have the status of a public highway.
In taking this view, I am cognizant of the fact that in the instant deed the conveyance of the land for highway uses was made specifically to the public and that the municipality is not therein made an express grantee of that land. I am aware also that in Remington v. Millerd, 1 R. I. 93, this court held that the statute became operative only when legal title to the land conveyed for highway purposes vested in the municipality. I am of the opinion, however, that in the instant case legal title to the land conveyed in the Babcock deed vested in the town of South .Kingstown and that the town of Narragansett as the successor of the town of South Kingstown now holds the land in trust for the public.
I am persuaded from an examination of the cases and of the writings of at least one eminent authority on this subject that a conveyance of land expressly for highway purposes to the public vests legal title to the land by operation of law in the appropriate governmental entity which shall hold it in trust for the public.- Conceding that in Greene v. O’Connor, supra, the land in question was conveyed specifically to the municipality, it is my opinion that the court clearly indicated in its language that where such conveyance of land is for the benefit of the public, the statute becomes operative and acceptance by the appropriate authority representing the public is presumed. In 1 Elliott, Roads *204and Streets (4th ed.), §162, the text writer said: “Where land is dedicated to the public it will pass to a corporation created for the government of the locality by operation of law.” Because the purpose of the statute is to provide for express dedications of land by the owner thereof and a statutory presumption of the acceptance of such dedications, I am persuaded that where land is conveyed directly to the public and for its benefit, it is in legal effect a conveyance of legal title of the land to the appropriate governmental corporation representing the public which holds it in trust therefor.
Woolley, Blais & Quinn, Clarence N. Woolley, Henry J. Blais, III, for complainants.
Woodrow J. Tucker, Martin M. Zucker, for respondent.